Case 1:20-cv-21644-UU Document 8-1 Entered on FLSD Docket 05/26/2020 Page 1 of 8



                 SETTLEMENT AGREEMENT AND GENERAL RELEASE
         This Settlement Agreement and General Release (“Agreement”) is made and entered into
 by and between OCEAN CC, LLC d/b/a FORTE DE MARMI, its parents corporations,
 subsidiaries, affiliates, divisions, predecessors, successors and assigns, joint employers, joint
 ventures, and the current and former employees, officers, directors, owners, and agents thereof
 (collectively referred throughout this Agreement as “OCEAN CC”) and LESLY P. BANEGAS,
 on behalf of himself, his heirs, executors, administrators, successors, and assigns (singularly and
 collectively referred to throughout this Agreement as “BANEGAS”).
         WHEREAS, a dispute has arisen between BANEGAS and OCEAN CC, concerning
 allegations that BANEGAS has made in a complaint styled as Lesly P. Banegas v. Ocean CC, LLC
 d/b/a Forte De Marmi, Case No. 1:20-cv-21644-UU, currently pending in the United States
 District Court for the Southern District of Florida (referred to hereafter as the “Lawsuit”);
          WHEREAS, the parties wish to resolve and settle their differences without resort to further
 litigation; and
         NOW, THERFORE, in consideration of the foregoing and the mutual covenants and
 agreements set forth herein, which covenants and agreements constitute good and valuable
 consideration, the receipt and sufficiency of which are hereby acknowledge, the parties hereto
 agree to be legally bound by the following terms and conditions, which constitute full settlement
 of any and all disputes between them:
 1. Recitals. The parties acknowledge that the “WHEREAS” clauses preceding Paragraph 1 are
    true and correct, and are incorporated herein as material parts to this Agreement.

 2. Consideration. In consideration for signing this Agreement and compliance with the promises
    made herein, OCEAN CC shall pay to BANEGAS the total sum of SEVEN THOUSAND
    DOLLARS AND 00/100 CENTS (7,000), as follows:


   a) OCEAN CC shall issue payment in the amount of ONE THOUSAND TWO HUNDRED
     FIFTY AND 00/100 CENTS ($1,250), less all lawful taxable deductions, made at the usual
     and customary rate, made payable to “Lesly Banegas” The payment referenced in this
     subparagraph 2(a) represents the recovery of wages, for which the appropriate IRS Form W-2
     shall be issued.

   b) OCEAN CC shall issue payment in the amount of ONE THOUSAND TWO HUNDRED
     FIFTY AND 00/100 CENTS ($1,250), made payable to “Lesly Banegas”. The payment
     referenced in this paragraph 2(b) represents the recovery of other than wages, for which the
     appropriate IRS Form 1099 shall be issued.

   c) OCEAN CC shall issue payment in the amount of FOUR THOUSAND FIVE HUNDRED
     AND 00/100 CENTS ($4,500), made payable to “Zandro E. Palma, P.A.” The payment




                                                                Doc ID: f4ea43ed39983aa626451073ba4c5fe5062023ea
Case 1:20-cv-21644-UU Document 8-1 Entered on FLSD Docket 05/26/2020 Page 2 of 8



    referenced in this subparagraph 2(c) represents the recovery of attorneys’ fees and costs, for
    which the appropriate IRS Form 1099 shall be issued.


   d) The settlement proceeds shall be delivered to counsel for BANEGAS within fifteen (15)
     days of court approval of the Settlement Agreement following the satisfaction of all of the
     following conditions precedent:
 1. Receipt by counsel for OCEAN CC of this Settlement Agreement executed by BANEGAS;
 2. Receipt by counsel for OCEAN CC of an IRS Form W-9 properly filled out and signed by
     counsel for BANEGAS.

   e) The parties agree and acknowledge that Court approval of this Agreement is necessary to
     provide for a full and complete release of any claims that BANEGAS alleges under the Fair
     Labor Standards Act. Counsel for BANEGAS shall hold all of the settlement proceeds in
     escrow until the Court issues an Order in the Lawsuit approving this Agreement, and
     dismissing the Lawsuit, with prejudice. If necessary, the parties agree to file a Joint Motion
     Requesting Order Approving Settlement Agreement and to Dismiss Lawsuit, with prejudice.
     The parties agree and acknowledge that Court approval of the Agreement is a material term of
     the settlement of the Lawsuit.

   f) Any employee tax obligation arising from the payment made under subparagraph 2(b) of this
      Agreement will be BANEGAS’s sole responsibility. BANEGAS agrees to and does indemnify,
      defend and hold OCEAN CC harmless for and from any federal, state and local tax liability,
      including taxes, interest, penalties, and required withholdings, which may be or are asserted
      against or imposed upon OCEAN CC by any taxing authority based upon any the failure to
      withhold any amount from the settlement proceeds for tax purposes, and also for any and all
      attorneys’ fees and costs incurred by OCEAN CC in defending any and all such matters.

 3. No Consideration Absent Execution of this Agreement. BANEGAS understands and agrees
    that he would not receive the monies and/or benefits specified in paragraph “2” above, except
    for his execution of this Agreement and the fulfillment of the promises contained herein. The
    payment reflected in paragraph “2” is made in full and final settlement and resolution of the
    Lawsuit.

 4. Release of Claims by BANEGAS. BANEGAS knowingly and voluntarily releases and
    forever discharges, to the full extent permitted by law, OCEAN CC, LLC, its parent
    corporations, affiliates, subsidiaries, divisions, predecessors, successors and assigns joint
    employers, and the current and former employees, officers, directors, owners, and agents
    thereof (all collectively referred to throughout this Release Provision as “the Released
    Parties”), of and from any and all claims, known and unknown, asserted and unasserted,
    BANEGAS has or may have against the Released Parties as of the date of execution of this
    Agreement, including, but not limited to, any alleged violation of
 • Title VII of the Civil Rights Act of 1964 as amended;




                                                               Doc ID: f4ea43ed39983aa626451073ba4c5fe5062023ea
Case 1:20-cv-21644-UU Document 8-1 Entered on FLSD Docket 05/26/2020 Page 3 of 8



 •   The Civil Rights Act of 1991;
 •   Section 1981 through 1988 of Title 42 of the United States Code, as amended;
 •   The Employee Retirement Income Security Act of 1974, as amended
 •   The Family and Medical Leave Act of 1993, as amended;
 •   The immigration Reform and Control Act, as amended;
 •   The Fair Labor Standards Act, as amended;
 •   The Equal Pay Act, as amended;
 •   The Age Discrimination in Employment Act, as amended;
 •   The Americans with Disability Act, as amended;
 •   The Workers Adjustment and Retraining Notification Act, as amended;
 •   The Occupational Safety and Health Act, as amended;
 •   The Sarbanes-Oxley Act of 2002
 •   The Florida Civil Rights Act – Fla. Stat. 760.01 et seq.;
 •   The Florida Whistle Blower Act – Fla. Stat. 448.101 et seq.;
 •   Florida Wage Payment Laws;
 •   Any other federal, state or local civil or human rights law or any other local, state or federal
     law, regulation or ordinance;
 •   Any public policy, contract, tort, or common law; and
 •   Any claim for costs, fees or other expenses including attorneys’ fees incurred in these
     matters.
     OCEAN CC, LLC hereby releases BANEGAS from any and all claims for consideration
     herein.
     Nothing in this Agreement (including, but not limited, to the release of claims, affirmations,
     confidentiality, and non-disparagement provisions) (a) limits or affects BANEGAS’s rights to
     challenge the validity of this Agreement under the ADEA or the OWBPA or (b) prevents
     BANEGAS from filling a charge or complaint with or from participating in an investigation
     or proceeding conducted by the EEOC, the National Labor Relations Board, the securities and
     Exchange Commission, or any other federal, state or local agency charged with the
     enforcement of any laws, including providing documents or other information, or prevents
     BANEGAS from exercising his rights under Section 7 of the NLRA to engage in protected,
     concerted activity with other employees, although by signing this Agreement BANEGAS is
     waiving his right to recover any individual relief (including backpay, frontpay, reinstatement
     or other legal or equitable relief) in any charge, complaint, or lawsuit or other proceeding
     brought by BANEGAS or on his behalf by any third party, except for any right he may have
     to receive a payment from a government agency (and not OCEAN CC) for information
     provided to the government agency.
 5. Affirmations.
   a)    BANEGAS affirms that he has not filed, caused to be filed, or presently is a party to any
     claim, complaint, or action against OCEAN CC in any forum or form, except for Lawsuit.




                                                                 Doc ID: f4ea43ed39983aa626451073ba4c5fe5062023ea
Case 1:20-cv-21644-UU Document 8-1 Entered on FLSD Docket 05/26/2020 Page 4 of 8



   b)    BANEGAS further affirms that he has reported all hours worked during his employment,
     and that he has been paid and/or has received all leave (paid or unpaid), compensation, wages,
     bonuses, commissions, expense reimbursements, and/or benefits to which he may be entitled
     and that no other leave (paid or unpaid), compensation, wages, bonuses, commissions expense
     reimbursements, and/or benefits are due to him, except as provided for in this Agreement.


   c)     BANEGAS furthermore affirms that he has no known workplace injuries or occupational
     diseases and has been provided and/or has not been denied any leave to which he may be
     entitled under state or federal law.

 6. Confidentiality.

   a) BANEGAS warrants that he has not disclosed any of the terms of this Agreement, or the
     negotiations related to this Agreement, to anyone other than his attorneys. BANEGAS
     represents and agrees that (i) he will keep the terms of this Agreement completely
     confidential, except and unless disclosure is required and compelled by law or as otherwise
     set forth below and (ii) if disclosure is compelled by court order, he will disclose only so
     much information as is necessary for compliance. BANEGAS agrees not to publicize or
     disclose any of the terms of the Agreement in any manner whatsoever, whether in writing or
     orally, to any person, directly or indirectly, or by or through any agent or representative,
     except as necessary to effectuate the terms of the Agreement, other than to the following: (1)
     his attorneys; (2) his spouse; (3) his accountants and tax consultants ; and (4) other
     representatives or entities as required and compelled by law or lawful court order. With
     respect to any individuals referred to above to whom BANEGAS knowingly discloses any
     information regarding this Agreement or its terms, BANEGAS agrees that he will inform
     such individuals that the information is strictly confidential and may not be reviewed,
     discussed or disclosed, orally or in writing with any other person, organization or entity
     whatsoever, at any time. In the event any inquiry is made of BANEGAS, concerning this
     matter, he shall indicate only that “the matter has been resolved,” and shall give no other
     indication of the outcome. Confidentiality is a material part of this Agreement, and is
     intended to be binding upon BANEGAS personally and all agents and other representatives
     of BANEGAS, if appropriate.

   b) In the event that BANEGAS is required by compulsion of legal process to disclose,
     publicize, or to permit, authorize or instigate the disclosure of this Agreement, in whole or in
     part, he must notify OCEAN CC in writing at least ten (10) business days prior to the
     disclosure in order to provide OCEAN CC an opportunity to object to such disclosure. Such
     written notification shall be sent to: Mario Roitman, 1001 Brickell Bay Drive, Ste 2310,
     Miami, Florida 33131. BANEGAS agrees to reasonably cooperate fully with OCEAN CC if
     the company objects to such disclosure.




                                                                 Doc ID: f4ea43ed39983aa626451073ba4c5fe5062023ea
Case 1:20-cv-21644-UU Document 8-1 Entered on FLSD Docket 05/26/2020 Page 5 of 8



   c) This confidentiality agreement specifically includes but is not limited to an obligation, on
     the part of BANEGAS and his attorneys and other representative, not to knowingly disclose,
     or cause to be disclosed, the terms of the Agreement to any current or former employee or
     independent contractor of OCEAN CC or any affiliate of OCEAN CC, or to any individual
     associated with the press or the media. BANEGAS agrees that he shall be responsible and
     liable for any disclosure prohibited by this section.

   d) A violation of this section shall be deemed a material breach of this Agreement. The
     parties agree that damages sustain by such a breach would be impractical or extremely
     difficult to determine and, therefore, agree that in the event that Banegas violates this
     paragraph, Banegas shall pay Ocean CC liquidated damages in the sum of seven hundred
     dollars and zero cents ($700.00) for each violation. The Parties further agree that such
     damages are not intended to be, and shall not be construed as, a penalty.


 7. Non-Disparagement. BANEGAS agrees that he will not in the future (a) talk about or
    otherwise communicate to any third party in a malicious, disparaging or defamatory manner
    regarding OCEAN CC, or (b) make or authorize to be made any written or oral statement that
    may disparage the reputation of OCEAN CC.

 8. No Re-Employment. BANEGAS agrees that he will not apply for employment with OCEAN
    CC and acknowledges that any application for employment he makes to OCEAN CC may be
    rejected without cause and without any liability whatsoever. BANEGAS understands and
    acknowledges that OCEAN CC is and never shall be under any obligation to re-employ him,
    and the refusal of OCEAN CC to re-employ him will not subject it to liability on any grounds.
 9. Neutral Reference. BANEGAS agrees to direct any prospective employers seeking a
    reference to Stefano Zingoni, on behalf of OCEAN CC. OCEAN CC agrees to provide a
    neutral reference to any prospective employers of BANEGAS that request a reference, which
    shall consist solely of confirmation regarding his job title, dates of employment with OCEAN
    CC, and final rate of pay.

 10. Non-admission of Wrongdoing. The parties agree that neither this Agreement nor the
     furnishing of the consideration for this Release shall be deemed or construed at any time for
     any purpose as an admission by OCEAN CC of any liability or unlawful conduct of any kind.
     OCEAN CC specifically asserts that all actions taken with regard to BANEGAS were proper
     and lawful and affirmatively deny any wrongdoing of any kind.


 11. Governing Law and Interpretation. This Agreement shall be governed and conformed in
     accordance with the laws of the State of Florida without regards to its conflict of laws
     provision. In the event that any party breaches any provision of this Agreement, the parties
     affirm that they may institute an action to specifically enforce any term or terms of this




                                                               Doc ID: f4ea43ed39983aa626451073ba4c5fe5062023ea
Case 1:20-cv-21644-UU Document 8-1 Entered on FLSD Docket 05/26/2020 Page 6 of 8



    Agreement. The prevailing party shall be entitled to recover attorneys’ fees and costs from the
    non-prevailing party in any enforcement action.

 12. Severability. Should any provision of this Agreement be declared illegal or unenforceable by
     any court of competent jurisdiction and cannot be modified to be enforceable, excluding the
     release language, such provision shall immediately become null and void, leaving the
     remainder of this Agreement in full force and effect. The parties agree that the U.S. District
     Court shall retain jurisdiction to enforce the terms of this Agreement.


 13. Heading. The headings of the provisions herein are intended for convenient reference only,
     and the same shall not be, nor be deemed to be, interpretive of the contents of such provision.

 14. Amendment. This Agreement may not be modified, altered or changed except upon express
     written consent of both parties wherein specific reference is made to this Agreement.


 15. Binding Nature of Agreement. This Agreement shall be binding upon the parties hereto and
     upon their heirs, administrators, representatives, executors, divisions, parents, subsidiaries,
     parents’ subsidiaries, affiliates, partners, limited partners, successors and assigns, and shall
     inure to the benefit of said parties and each of them and to their heirs, administrators,
     representatives, executors, divisions, parents, subsidiaries, parents’ subsidiaries, affiliates,
     partners, limited partners, successors and assigns. BANEGAS expressly warrants that he has
     not transferred to any person or entity any rights or causes of action, or claims released by this
     Agreement.

 16. Selective Enforcement. The Parties agree that the failure of any party enforce or exercise any
     right, condition, term or provision of this Agreement shall not be construed as or deemed to be
     a waiver or relinquishment thereof, and the same shall continue in full force and effect.


 17. Copy of Agreement Valid. The parties agree that executed copies of this Agreement shall be
     valid and binding, in the event the original executed counterparts to the Agreement are missing.

 18. Entire Agreement. This Agreement sets forth the entire agreement between the parties hereto,
     and fully supersedes any prior agreements or understandings between the parties. BANEGAS
     acknowledges that he has not relied on any representations, promises, or agreements of any
     kind made to him in connection with his decision to accept this Agreement, except for those
     set forth in this Agreement.
 BANEGAS IS HEREBY ADVISED THAT SHE HAS UP TO FIVE (5) CALENDAR DAYS
 TO REVIEW AND CONSIDER THIS SETTLEMENT AGREEMENT AND GENERAL
 RELEASE. BANEGAS IS FURTHER ADVISED THAT SHE SHOULD CONSULT WITH
 AN ATTORNEY BEFORE SIGNING THIS SETTLEMENT AGREEMENT AND




                                                                 Doc ID: f4ea43ed39983aa626451073ba4c5fe5062023ea
Case 1:20-cv-21644-UU Document 8-1 Entered on FLSD Docket 05/26/2020 Page 7 of 8



 GENERAL RELEASE TO REVIEW AND DISCUSS THE TERMS OF THIS
 SETTLEMENT AGREEMENT AND GENERAL RELEASE.
 BANEGAS AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE,
 MADE TO THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE DO NOT
 RESTART OR AFFECT IN ANY MANNER THE ORIGINAL FIVE (5) CALENDAR DAY
 REVIEW AND CONSIDERATION PERIOD.
 HAVING ELECTED TO EXECUTE THIS CONFIDENTIAL SETTLEMENT
 AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES AND TO
 RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH 2 ABOVE, LESLY BANEGAS
 FREELY AND KNOWINGLY, AND AFTERDUE CONSIDERATION, ENTERS INTO
 THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE INTENDING TO
 WAIVE, SETTLEMENT AND RELEASE ALL CLAIMS SHE HAS OR MIGHT HAVE
 AGAINST OCEAN CC AND ALL OF THE RELEASED PARTIES, AS OF THE DATE OF
 EXECUTION OF THIS AGREEMENT.


 IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this Settlement
 Agreement and General Release as of the date(s) set forth below:


 OCEAN CC, LLC                                         LESLY P. BANEGAS


 By: ____________________________                      By: ______________________
 Title:Mario Roitman, VP/General Counsel               Lesly P. Banegas
 Date:________________________
         May 22, 2020                                        05 / 22 / 2020
                                                       Date:________________________




                                                         Doc ID: f4ea43ed39983aa626451073ba4c5fe5062023ea
 Case 1:20-cv-21644-UU Document 8-1 Entered on FLSD Docket 05/26/2020 Page 8 of 8

                                                                                 Audit Trail

Title
                            Settlement Agreement
File Name
                        BANEGAS LESLY - S...eement 052220.pdf
Document ID
                      f4ea43ed39983aa626451073ba4c5fe5062023ea
Audit Trail Date Format
          MM / DD / YYYY
Status                              Completed




                 05 / 22 / 2020   Sent for signature to Lesly Banegas
                 16:45:24 UTC-5   (leslybanegas1983@hotmail.com) from jfp@thepalmalawgroup.com
                                  IP: 73.0.216.26




                 05 / 22 / 2020   Viewed by Lesly Banegas (leslybanegas1983@hotmail.com)
                 16:52:38 UTC-5   IP: 172.58.11.74




                 05 / 22 / 2020   Signed by Lesly Banegas (leslybanegas1983@hotmail.com)
                 16:56:39 UTC-5   IP: 172.58.11.74




                 05 / 22 / 2020   The document has been completed.
                 16:56:39 UTC-5
